DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group I in the reply filed on 2/1/22 is acknowledged.  The traversal is on the ground(s) that it is not an undue burden upon the office.  This is found persuasive and restriction is withdrawn.  Claims 1-20 are under examination.

Allowable Subject Matter
2.	Claims 1 thru 20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The references of record, either singularly or in combination, do not teach or suggest at least a near-infrared luminescent material, comprising an inorganic compound with a chemical formula of RuQvOw,:CrxYby, wherein R is at least one of Y, Lu, and Tb, Q is Ga and/or Al; and the parameters u, v, w, x and y meet the following conditions: 2.5<u<3.5. 3.5<v<5.5, 11.25≤w≤13.25, 0.02≤x≤0.30, and 0.02≤y≤0.30; the near-infrared luminescent material is garnet structure, the near-infrared luminescent material has a peak-peak intensity A in an emission spectrum within the range of 900 nm to 1,100 nm, and a peak-peak intensity B in an emission spectrum within the range of 700 nm to 750 nm, wherein 0.95≤A/(A+B)≤0.99.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



INFORMATION ON HOW TO CONTACT THE USPTO

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
/EUGENE LEE/Primary Examiner, Art Unit 2815